
	
		III
		110th CONGRESS
		1st Session
		S. RES. 119
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony by a former detailee
		  of the Committee on the Judiciary.
	
	
		Whereas the Committee on the Judiciary has received a
			 request from an attorney in the Office of the General Counsel of the Federal
			 Bureau of Investigation for a declaration from a former detailee of the
			 Committee, Steven M. Dettelbach, for use in the Department of Justice's
			 administrative proceeding styled In re George A. Runkle, Jr., OARM–WB No.
			 06–2;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate can, by administrative or judicial
			 process, be taken from such control or possession but by permission of the
			 Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate is needed for the promotion of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the former detailee of the
			 Committee on the Judiciary, Steven M. Dettelbach, is authorized to provide a
			 declaration for use in the administrative proceeding In re George A. Runkle,
			 Jr., OARM–WB No. 06–2.
		
